internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-127826-01 date date legend taxpayer holdings subgroup dates a b individual a dear this replies to a letter dated date in which taxpayer on behalf of holdings a direct subsidiary of taxpayer and also the direct and indirect subsidiaries of holdings the subgroup requests an extension of time under sec_301_9100-3 to file in accordance with exhibit a which is attached and is part of this ruling letter the elections agreements and certifications required under sec_1_1503-2 and the annual certifications required under sec_1_1503-2 with respect to the dual consolidated losses_incurred by certain members of the subgroup for the tax years ended on dates a and b as indicated on exhibit a the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a managing director and the head of the corporate tax department of holdings the affidavit of individual a and the facts submitted describe the circumstances that led to the failure_to_file the elections agreements and certifications required under sec_1_1503-2 and the annual certifications required under sec_1_1503-2 with respect to the dual consolidated losses_incurred by certain members of the subgroup for the tax years ended on dates a and b taxpayer has requested relief as a result of its own admission that it did not include the necessary elections agreements and annual certifications with respect to the dual consolidated losses and before the service has raised the issue with taxpayer sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement in re plr-127826-01 sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file an election and agreement and sec_1_1503-2 fixes the time to file an annual certification therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file in accordance with exhibit a which is attached and is part of this ruling letter the elections agreements and certifications required under sec_1_1503-2 and the annual certifications required under sec_1_1503-2 with respect to the dual consolidated losses_incurred by certain members of the subgroup for the tax years ended on dates a and b as indicated on exhibit a as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the agreements and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the agreements and annual certifications no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely alen goldstein reviewer office of the associate chief_counsel international
